Citation Nr: 1441206	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for coronary artery disease, s/p MI and s/p stenting (formerly considered as heart attack with 1 stent/heart problems from stress and anxiety), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to September 1966 and from January 1969 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2014, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The most recent VA examination in connection with the Veteran's service-connected coronary artery disease was conducted almost four years ago, in December 2010.  In subsequently submitted statements, the Veteran has reported that his coronary artery disease has increased in severity since that time.  Specifically, in his March 2011 notice of disagreement, the Veteran reported that although he had been reported to be able to perform a workload of 7-10 METs on VA examination in December 2010, he was not able to perform a workload of more than 1-3 METs.  
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's coronary artery disease.

The Veteran does not contend that his hypertension is directly related to his active military service.  Rather, he contends that his currently diagnosed hypertension is secondary to his service-connected PTSD.  Specifically, he contends that his hypertension stems from the stress and anxiety he experiences as part of his PTSD.  See December 2008 claim.

The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  Considering this theory of entitlement, the Board notes that there is currently no medical opinion of recording addressing the Veteran's claim that his hypertension is related to his service-connected PTSD. In light of the Veteran's contentions and the evidence of record, another VA examination and opinion are needed to determine the etiology of any current hypertension. 38 U.S.C.A. § 5103A(d) (West 2002). 

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

The Board also notes that although the Veteran has received treatment for his coronary artery disease, PTSD and hypertension at the VA Medical Center in San Diego, there are no VA treatment records dated after July 2013 currently associated with the claims file or Virtual VA e-folder.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. 
§ 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension, coronary artery disease, and PTSD.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should also obtain any outstanding VA medical records from the VA Medical Centers in San Diego, California, dated from July 2013 to the present.  

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed hypertension.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

All necessary tests should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently hypertension is etiologically related, in whole or in part, to the Veteran's active service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed hypertension was caused or aggravated by his service-connected PTSD.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected coronary artery disease.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated clinical testing and studies should be conducted.


The examiner should address the following:

a. indicate all symptomatology related to the Veteran's coronary artery disease;

b. report his current workload in terms of METs;

c. indicate whether coronary artery disease results in any of the following:

i. chronic congestive heart failure;

ii. left ventricular dysfunction, providing the level of ejection fraction;

iii. cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.

A complete rationale should be given for all opinions and conclusions expressed.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  

5.  If any benefit sought on appeal is denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



